ORDER

PER CURIAM.
Nathan Eggemeyer, Sr. (“Appellant”) appeals from the judgment entered after a jury trial convicting him of murder in the second degree, in violation of Section 565.021.1(1), RSMo 1994;1 armed criminal action, in violation of Section 571.015; tampering in the first degree, in violation of Section 569.080(2); and tampering with physical evidence, in violation of Section 575.100(1), obtained in the Circuit Court of Ste. Genevieve County. Appellant was sentenced to consecutive terms of life imprisonment, twenty years, seven years, and five years in the Missouri Department of Corrections, respectively.
We have reviewed the briefs of the parties and the record on appeal. No prece-dential or jurisprudential purpose would be served by an extended published opinion reciting detailed facts and restating principles of law. We have provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (1994) unless otherwise indicated.